COMMISSIONER OF PUBLIC SAFETY — AUTHORITY TO SET SALARY — MERIT SYSTEM SALARY SCHEDULE Title 47 O.S. 2-104 [47-2-104] (1976) establishes minimum and maximum salaries for Highway Patrolmen but does not authorize the Commissioner of Public Safety to establish intermediate salary steps between the minimum and maximum limits. Absent specific legislation, the Merit System salary schedule will control the intermediate steps.  The Attorney General is in receipt of your recent inquiry wherein you ask, in effect, the following questions: 1. Does the Commissioner of Public Safety have authority to establish intermediate salary steps between the minimum and maximum salaries for Highway Patrolmen set forth in 47 O.S. 2-104 [47-2-104] (1976)? 2. If the answer to question one is in the affirmative, may the Commissioner make salary increases at whatever intervals he desires between the statutory minimum and maximum salaries ? The Department of Public Safety is under the Oklahoma Merit System by virtue of an Executive Order signed January 22, 1960, by then Governor J. Howard Edmondson. Pursuant to 74 O.S. 805 [74-805] (1971) the Personnel Board has the general power to establish and maintain a classification and compensation plan for all employees under the Merit System. Such a plan authorizes the Personnel Board to establish job requirements and minimum, intermediate, and maximum salary levels for each position. By enacting 47 O.S. 2-104 [47-2-104] (1976) the Legislature, and not the Personnel Board, set the minimum and maximum salaries for Highway Patrolmen. However, a plain reading of the statute indicates that all other salary matters are to be handled in accordance with Merit System law. 47 O.S. 2-104 [47-2-104] provides in pertinent part: "The Commissioner . . . subject to the Merit System laws shall appoint a Chief of the Oklahoma Highway Patrol Division . . . Assistant Chief of the Oklahoma Highway Patrol Division . . . and subordinate officers and employees thereof, including majors, captains, first lieutenants, supervisors with the rank of second lieutenant and troopers, who shall comprise the Oklahoma Highway Patrol Division.  "The annual salaries for the number of positions hereinafter set out shall be in the minimum and maximum amounts shown as follows: MINIMUM MAXIMUM 1 Chief of the Patrol ______________  $13,860.00 $18,480.00 1 Assistant Chief of the Patrol _____ $11,880.00 $16,500.00 2 Highway Patrol Majors _____________ $11,220.00 $15,840.00 8 Highway Patrol Captains ___________ $10,560.00 $15,180.00 25 Highway Patrol Lieutenants _______ $ 9,900.00 $14,520.00 58 Highway Patrol Supervisors _______ $ 9,540.00 $13,200.00 516 Highway Patrolmen _______________ $ 9,540.00 $12,540.00 "The provisions of this act are to supersede all existing laws covering the number and salaries of the positions in the Oklahoma Highway Patrol Division . . . Thereafter, salaries will be based upon the above schedule, and increases will be granted on merit, subject to recommendation of superiors, and concurrence of the Commissioner.  ". . . The salaries of the subordinates, officers and other non-uniformed employees, in all divisions of the Department of Public Safety, shall be governed by and in accordance with the Merit System of Personnel Administration." (Emphasis added) This statute clearly sets only the minimum and maximum salaries for patrolmen. It does not set any intermediate salary steps. Absent such specific legislation, the general Merit System salary schedule applies and establishes the intermediate steps between the statutory minimum and maximum salaries. In addition, 47 O.S. 2-104 [47-2-104] specifically states that the salaries of officers "shall be governed by and in accordance with the Merit System of Personnel Administration". Such express language clearly applies to intermediate salary steps and requires that such steps be established by existing Merit System laws. Neither this nor any other language of 47 O.S. 2-104 [47-2-104] authorizes the Commissioner to fix any intermediate salary steps that he desires.  Since the answer to your first question is in the negative, your second inquiry is moot.  It is, therefore, the opinion of the Attorney General that your first question be answered as follows: Title 47 O.S. 2-104 [47-2-104] (1976) establishes minimum and maximum salaries for Highway Patrolmen but does not authorize the Commissioner of Public Safety to establish intermediate salary steps between the minimum and maximum limits. Absent specific legislation, the Merit System salary schedule will control the intermediate steps.  (DANIEL J. GAMINO) (ksg)